       Case 3:20-cv-01725-CSH Document 21-1 Filed 11/20/20 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
                                          :
WILLIAM SHERLACH; et al.,                 :
                                          :        Case No. 3-20-cv-1725-VLB
              Plaintiffs,                 :
                                          :
       v.                                 :
                                          :            November 20, 2020
ALEX EMRIC JONES; et al.,                 :
                                          :
              Defendants.

            MEMORANDUM IN SUPPORT OF MOTION FOR SANCTIONS

       Plaintiffs’ counsel has consistently sought to taint the jury pool in this

matter. The law firm of Koskoff, Koskoff, and Bieder repeatedly makes baseless

statements to the press in order to tarnish Mr. Jones. These knowingly false

statements violate the rules of professional conduct and sanctions are warranted.

       Most recently, the morning after the case was removed, Plaintiffs’ counsel

Chris Mattei, who himself aspired to be the state’s Attorney General, ran to the

media, stating:
       The families brought this case more than two years ago to hold Alex
       Jones responsible for his abusive claims. On the eve of being ordered
       to make both his accountant and executive assistant available for
       deposition, he filed a motion just a few minutes before midnight last
       night seeking to delay the process by moving the entire case to federal
       court, a known stalling tactic that Sandy Hook families have seen and
       defeated before in other high-profile cases. Alex Jones is terrified that
       the depositions will reveal the truth about him and his business
       practices. Every attempt to delay justice only strengthens the resolve
       of the Sandy Hook families.
See, e.g., Ryser, Rob, “Sandy Hook Families Accuse Alex Jones of Delay Tactic in

Defamation Lawsuit”, THE NEWS-TIMES (Nov. 18, 2020).1           This is a false and

defamatory statement by Mattei and a violation of the Rules of Professional



   1   Available   at    <https://www.newstimes.com/news/article/Sandy-Hook-
families-accuse-Alex-Jones-of-delay-15736411.php>.


                                          1
        Case 3:20-cv-01725-CSH Document 21-1 Filed 11/20/20 Page 2 of 5




Conduct. Aside from the purely speculative, self-serving statements about what

the state court judge might have ordered, there are factual falsities.

        Mr. Jones did not remove the case to delay the process; he did it for due

process and fairness. That is the reason that diversity jurisdiction exists. The

Founders knew that state courts would have political pressure on them to favor in-

state parties. See Pease v. Peck, 59 U.S. (18 How.) 595, 599 (1856) (“The theory

upon which jurisdiction is conferred on the courts of the United States, in

controversies between citizens of different States, has its foundation in the

supposition that, possibly the state tribunal might not be impartial between their

own citizens and foreigners.”) The Plaintiffs’ attorneys knew this too – which is

why they joined, in bad faith, a Connecticut party (Corey Sklanka) who did not

belong in this case. When faced with Sklanka’s Anti-SLAPP motion, and after over

a year had passed, the Plaintiffs’ attorneys use for him was over – and they quickly

dismissed him from the actions. Quite frankly, once the process is in Federal court,

Mr. Jones presumes that things will move faster than they have in the state court.

        Mr. Jones is not “terrified of the depositions;” a good number of people have

been deposed already, including Alex Jones’ father. The Plaintiffs’ attorneys do

not want this to end any time soon – as they are gleefully using the publicity to

taint the jury pool and to further their own political goals.          Attorney Mattei
campaigned for the position of Connecticut Attorney General. And, another of

Plaintiffs’ lead attorneys appearing is Matthew Blumenthal, who represents the

147th    House    District,   repeatedly   has   used    this   case     for   political

purposes. Moreover, Defendants told the lawyers exactly how they should

properly go about attempting to depose these individuals. They preferred delay

and the drama of lying to the press about why they have not been deposed yet.

Meanwhile, if this matter were in state court, the plaintiffs would need to
domesticate subpoenas in a Texas court in order to depose Texas individuals. The


                                           2
         Case 3:20-cv-01725-CSH Document 21-1 Filed 11/20/20 Page 3 of 5




removal streamlined the process, because the Federal rules do not require this

second step. Mattei and his firm know this, but lied to the press to further inflame

the jury pool.

         Finally, Mattei has no factual basis to imply there is something about Mr.

Jones or his business practices that he is hiding.        It is ironic that the only

defamatory statements in this defamation case came from the lawyers for the

plaintiffs.

         The Connecticut Rules of Professional Conduct explicitly prohibit Mr.

Koskoff’s and Mr. Mattei’s press releases and forbid attorneys from making

“extrajudicial statement[s] that the lawyer knows or reasonably should know will

be disseminated by means of public communication and will have a substantial

likelihood of materially prejudicing an administrative proceeding in the matter.”

(Connecticut Rules of Professional Conduct 3.6(a) (emphasis added)). These rules

apply to matters in this Court. See Local Rule 83.2(a).

         A trial judge has the inherent authority to regulate lawyers' professional

conduct. See Ceramco, Inc. v. Lee Pharmaceuticals, 510 F.2d 268, 270-71 (2d Cir.

1975).    This inherent authority extends to sanctions for violating the rules of

conduct. See United States v. Megale, 235 F.R.D. 151, 164 (D. Conn. 2006) citing

Local Rule 83.2(c). Sanctions against Attorney Mattei and the Koskoff firm should
issue and they should be admonished to abide the rules governing pretrial

publicity, whether the case remains in Connecticut or is transferred to the Western

District of Texas, as has been requested by separate motion.




                                          3
Case 3:20-cv-01725-CSH Document 21-1 Filed 11/20/20 Page 4 of 5




Dated: November 20, 2020.   Respectfully submitted,
                            /s/ Jay M. Wolman
                            Jay M. Wolman, ct29129
                            RANDAZZA LEGAL GROUP, PLLC
                            100 Pearl Street, 14th Floor
                            Hartford, Connecticut 06103
                            Tel: 702-420-2001
                            Fax: 305-437-7662
                            ecf@randazza.com
                            Marc J. Randazza, pro hac vice forthcoming
                            RANDAZZA LEGAL GROUP, PLLC
                            2764 Lake Sahara Drive, Suite 109
                            Las Vegas, Nevada 89117
                            Tel: 702-420-2001
                            Fax: 305-437-7662
                            ecf@randazza.com
                            Attorneys for Infowars Defendants




                              4
       Case 3:20-cv-01725-CSH Document 21-1 Filed 11/20/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

      I hereby certify that, on this 20th day of November 2020, a copy of the

foregoing was filed electronically. Notice of this filing will be sent by e-mail to all

parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the court’s CM/ECF System.

      I further certify that copies of the foregoing document are being served by

electronic mail and U.S. Mail upon the parties at the addresses below:

Alinor C. Sterling                         Wolfgang Halbig
Christopher M. Mattei                      25526 Hawks Run Lane
Matthew S. Blumenthal                      Sorrento, FL 32776
KOSKOFF KOSKOFF & BIEDER                   <wolfgang.halbig@comcast.net>
350 Fairfield Avenue                       Tel.: 352.729.2559
Bridgeport, CT 06604                       Fax: 352.729.2559
<asterling@koskoff.com>
<cmattei@koskoff.com>                      Jonathan A. Beatty
<mblumenthal@koskoff.com>                  ESTY & BUCKMIR, LLC
Tel.: 203.336.4421                         2340 Whitney Ave.
Fax: 203.368.3244                          Hamden, CT 06518
Attorneys for Plaintiffs                   <jbeatty@estyandbuckmir.com>
                                           Tel.: 203.248.5678
                                           Fax: 203.288.9974
                                           For Defendant Wolfgang Halbig
Stephen P. Brown
WILSON ELSER MOSKOWITZ                     Ted Anderson
EDELMAN & DICKER                           Genesis Communications Network, Inc.
1010 Washington Blvd., 8th Floor           190 Cobblestone Lane
Stamford, CT 06901                         Burnsville, MN 55337
<stephen.brown@wilsonelser.com>            <t.anderson@gcnlive.com>
Tel.: 203-388-2450                         Representative for Defendant
Fax: 203.388.9101                          Genesis Communications Network, Inc.
Attorney for Defendant Midas
Resources, Inc.


                                              /s/ Jay M. Wolman
                                              Jay M. Wolman




                                          5
